Citation Nr: 0606587	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  00-01 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Service connection for bronchial asthma secondary to 
inservice tobacco use.  

2.	Service connection for sinusitis. 

3.	Evaluation of fungal infection currently evaluated as 0 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1962 to February 
1966.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 1999 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  

The issues of service connection for bronchial asthma and 
sinusitis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Prior to March 11, 2003, the medical evidence shows that 
the veteran's service-connected skin disorder was 
asymptomatic.  

2.	Beginning March 11, 2003, the medical evidence shows that 
the veteran's skin disorder has been manifested by 
exfoliation and itching in exposed and unexposed areas of his 
body.  


CONCLUSIONS OF LAW

1.	The criteria for an initial compensable disability 
evaluation for a service-connected fungal infection have not 
been met or approximated prior to March 11, 2003.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.7, 4.118, Diagnostic Code 7806 (2005).
2.	The criteria for an initial rating of 10 percent, but not 
higher, for a service-connected fungal infection have been 
approximated beginning March 11, 2003.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.118, Diagnostic Code 7806 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service-
connected skin disorder.  In the interest of clarity, the 
Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the merits of the issue, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 3.159(b) 
(1).  More specifically, VA is required to notify a claimant 
of the evidence and information necessary to substantiate a 
claim, whether the claimant or the VA is expected to provide 
the evidence and request the claimant to submit any other 
evidence in his or her possession that pertains to the claim.  
Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b) (1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a rating decision dated 
in March 1999, a Statement of the Case (SOC) issued in 
September 1999, Supplemental Statements of the Case (SSOC) 
issued in April 2004, August 2004, and April 2005, and a 
letter by the RO dated in March 2002.  As a whole, these 
documents satisfy the notice requirements of 38 U.S.C.A. § 
5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claim.  In addition, the 
RO's March 2002 letter provided the veteran with information 
about rights provided under the VCAA, including the 
requirement to provide notice to claimants of required 
information and evidence under 38 U.S.C.A. § 5103, and the 
duty to assist claimants under 38 U.S.C.A. § 5103A.  VA 
informed the veteran of the evidence it already possessed, 
described the evidence needed to establish the veteran's 
claim, and specifically identified what evidence was needed 
from the veteran versus what evidence VA would attempt to 
procure.  The Board thus finds that these documents comply 
with the VA's notice requirements.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claim by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice fully complies with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.              
§ 3.159(b).  In other words, the essential fairness of the 
adjudication process has not been affected by the error as to 
the timing of the RO's notification letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement also has been met.  The RO obtained private, VA, 
and service medical records relevant to this appeal, and 
afforded the veteran VA examination.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  The Merits of the Claim for Increased Rating

The RO granted service connection for the veteran's skin 
disorder in March 1999, at 0 percent disabling, effective 
from the date of his claim in July 1998.  The veteran 
appealed this decision, claiming entitlement to a compensable 
evaluation.  For the reasons set forth below, the Board 
agrees that, based on the medical evidence of record, a 
compensable evaluation is appropriate here beginning March 
11, 2003.    

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities, and provide for various 
disability evaluations depending on the severity of the 
disorder.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  

The veteran's skin disorder is currently rated under 
Diagnostic Code 7806.  During the pendency of this appeal, VA 
issued new regulations for rating disabilities for skin 
disability under 38 C.F.R. § 4.118, which became effective 
August 30, 2002.  As such, the veteran will be rated under 
that version of the law which is most favorable to him.    

Under the version of Diagnostic Code 7806 applicable before 
August 30, 2002, a noncompensable evaluation is warranted 
with evidence of slight, if any, exfoliation, exudation, or 
itching caused by eczema (if on a nonexposed surface or small 
area).  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  A 
compensable rating of 10 percent requires evidence of 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  Id.  The next higher evaluation 
of 30 percent requires evidence of constant exudation or 
itching, extensive lesions, or marked disfigurement.  Id.

Under the version of Diagnostic Code 7806 applicable after 
August 30, 2002, a noncompensable evaluation is warranted 
where less than 5 percent of the entire body or less than 5 
percent of exposed areas are affected, and; no more than 
topical therapy is required during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).  A 
compensable rating of 10 percent requires evidence of 
exposure to at least 5%, but less than 20%, of the entire 
body or at least 5%, but less than 20%, of exposed areas 
affected; or the need for intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of less than six weeks during the past 12-
month period.  Id.  The next higher rating of 30 percent 
requires evidence of exposure from 20% to 40% of the entire 
body or 20% to 40% of exposed areas affected; or the need for 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  
Id.

In his Board hearing in October 2005, the veteran described 
his skin disorder as viral in nature, and one that manifests 
throughout his body.  However, the private and VA medical 
evidence of record indicates that, since the July 1998 claim, 
the veteran's skin disorder has been asymptomatic or has been 
productive of mild symptomatology.  

A June 1999 VA examination found the veteran's skin disorder 
asymptomatic, and noted the veteran's comment that he treats 
himself with over-the-counter medications.  

But beginning with a private medical report dated in March 
2003, the veteran's skin disorder appeared to worsen.  This 
private examiner described the veteran's disorder as 
"chronic along the thenar eminence of the palm of the hand, 
bilaterally, and a region measuring 6cm x 6cm posterior 
gastrocnemius soleus complex on the left."  Then, in a July 
2003 report, a VA treating physician found the veteran with a 
"lesion on left lower calf that itches."  This examiner 
also noted "[h]yperpigmented diffuse blotchy lesions on 
perimetry of both feet.  0.5 cm [symmetric] dark brown macule 
on lower calf.  Hyperkeratotic plaques at the bottom of both 
feet (at base of 2-4 toes)."  This examiner then referred 
the veteran to podiatry for Lidex cream.  This examiner again 
evaluated the veteran in November 2003.  He noted "small 
nodule on the left calf with brown skin overlying.  There are 
follicular papules on the posterior scalp[.]  2-3 mm diameter 
erythematious yellow papule with no apparent follicle or 
umbilication."  This examiner noted the veteran's refusal to 
undergo systemic therapy out of fear of "destruction of 
internal organs."  

Further, the veteran underwent two separate VA compensation 
examinations in March 2004.  The first examiner found the 
veteran with chronic dermatofibroma on the left lower calf, 
chronic eczema of the right forehead, and folliculitis of the 
posterior scalp.  The second examiner found these same 
diagnoses, but noted that the veteran stated that he was 
keeping his fungal infection under "good control using a 
variety of oils and Vaseline and natural materials.  He has 
not currently been limited by his fungal infection in a 
significant amount of time.  When he did have a flare up, it 
was difficult for him to walk.  Currently, he does not have a 
fungal infection on his feet or his hands."  This examiner 
then noted that "the patient does not have any current 
disability related to his fungal infection, in fact, there is 
no evident fungus at this visit."  

As the record indicates, the medical evidence showed the 
veteran's skin disorder as asymptomatic until the private 
examination report dated in March 2003.  But this report, and 
subsequent VA treatment records and reports, demonstrates 
that the veteran's disorder has manifested in recent years.  
Perhaps under the newer criteria listed under Diagnostic Code 
7806, the veteran's disorder would not warrant a compensable 
evaluation here at all - it is not clear whether at least 5 
percent of his body (exposed or unexposed) is affected by the 
skin disorder, and the evidence shows that the veteran has 
refused systemic therapy out of fear of damaging his internal 
organs.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).  
Under the older criteria of Diagnostic Code 7806, however, 
mere exfoliation, exudation, or itching involving an exposed 
area of the body may suffice to warrant the assignment of a 
10 percent evaluation.  The medical evidence clearly shows 
that the veteran's skin disorder has manifested recently on 
his hands and his face.  So, based on the older version of 
Diagnostic Code 7806, the Board finds a 10 percent evaluation 
appropriate here beginning March 11, 2003.  38 U.S.C.A. § 
5107(b).  As such, the Board has assigned staged ratings for 
separate periods of time - i.e., a noncompensable evaluation 
from the July 27, 1998 date of claim to March 10, 2003, and a 
10 percent evaluation from March 11, 2003.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

In making this decision, the Board recognizes that the second 
VA compensation examination report noted above, dated on 
March 16, 2004, indicated that the veteran's skin disorder 
was asymptomatic at the time of the examination.  The 
examiner stated that the veteran did not have any fungus at 
the time of the visit.  The Board found this opinion of 
limited probative value, however, due to inconsistencies 
noted within the report.  Though describing the skin disorder 
as asymptomatic, the examiner, in the same report, provided 
diagnoses of chronic eczema on the forehead, and chronic 
dermatofibroma on the left calf.  As such, the Board finds 
the first VA compensation examination report, dated 13 days 
earlier on March 3, 2004, more persuasive.  This report is 
consistent in describing the veteran's skin disorder.  And it 
is more consistent with medical evidence dated from March 11, 
2003, indicating a symptomatic, albeit mild, skin disorder.  
See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995)); Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994)(the Board must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim).  

As for a rating in excess of 10 percent, the Board finds such 
unwarranted here.  There is no evidence of constant itching, 
extensive lesions, or marked disfigurement.  See 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2002).  And there is no evidence 
that 20 to 40 percent of the veteran's body is affected 
(exposed or unexposed), or that he has been on systemic 
therapy for at least six weeks.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2005).    

The Board has considered the veteran's statements, 
particularly those provided in his October 2005 Board 
hearing.  But, as a layperson without medical expertise or 
training, his statements alone are insufficient to prove his 
claim for a higher rating.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (laypersons are not competent to render medical 
opinions).  

In reaching this decision, the Board has also considered the 
provisions of 38 C.F.R. § 3.321 (b) (1).  In this regard, 
however, the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  


ORDER

An initial compensable rating for a service-connected fungal 
infection, prior to March 11, 2003, is denied.  

A rating of 10 percent for the service-connected fungal 
infection, beginning March 11, 2003, is granted, subject to 
the law and regulations controlling the payment of monetary 
benefits.  


REMAND

The record demonstrates that the veteran has current 
sinusitis and bronchial asthma disorders.  The record also 
demonstrates that the veteran had "chronic sinusitis" 
during service, and complained during service of shortness of 
breath.  

Nevertheless, the record contains no VA compensation 
examination report and opinion addressing the veteran's 
service connection claims for bronchial asthma and sinusitis.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA examination with an appropriate 
specialist(s) in order to determine the 
nature, severity and etiology of his 
sinusitis and bronchial asthma disorders.  
All indicated tests should be performed.  
The claims file should be provided to the 
examiner for review of pertinent 
documents therein in connection with the 
examination.  The veteran's complaints 
and examination findings should be 
recorded in full.  

2.  The examiner should advance an 
opinion as to the likelihood (likely, at 
least as likely as not, not likely) that 
any current disorder is related to the 
veteran's active service.  The examiner 
should provide a complete rationale for 
conclusions reached.   

3.  The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the veteran, the RO 
should issue a Supplemental Statement of 
the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


